Citation Nr: 1145158	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a July 2002 RO rating decision, such that an effective date earlier than June 14, 2004 for the award of service connection for chronic renal failure status post right renal transplant is warranted.   

2.  Entitlement to a disability rating in excess of 60 percent for chronic renal failure status post renal transplant, dating from January 1, 2006 and for all times thereafter.  

3.  Entitlement to an initial compensable disability rating for thrombocytopenia.

4.  Entitlement to an initial compensable disability rating for a left forearm scar.

5.  Entitlement to an initial compensable disability rating for a left forearm AV fistula.

6.  Entitlement to an initial compensable disability rating for a ventral abdomen scar.

7.  Entitlement to an initial disability rating greater than 50 percent for depression.

8.  Entitlement to an effective date earlier than January 1, 2005 for the award of a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to an effective date earlier than June 14, 2004 for the award of Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to June 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2006, January 2008, September 2008, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  





	(CONTINUED ON NEXT PAGE)
Procedural history

Renal failure

In an August 2006 rating decision, the RO granted the Veteran's service-connection claim for chronic renal failure status post right renal transplant.  The RO awarded the Veteran a 100 percent disability rating effective from June 14, 2004 to January 1, 2005, and a 60 percent rating for all times thereafter.  The Veteran expressed satisfaction with the 100 percent rating, but disagreed with the subsequent staging of his initial rating to 60 percent.  He perfected an appeal as to that issue.  The Board notes that during the pendency of the appeal, the RO extended the Veteran's 100 percent rating for chronic renal failure from January 1, 2005 to January 1, 2006, with a reduction to 60 percent as of that date.  See the December 2008 Supplemental Statement of the Case (SSOC).  

Depression, thrombocytopenia, scars, and AV fistula

In a January 2008 rating decision, the RO granted service-connection for depression, thrombocytopenia, a left forearm scar, a ventral abdomen scar, and a left forearm AV fistula.  The RO assigned an initial 50 percent rating for the Veteran's depression, and noncompensable (zero percent) ratings for each other disability respectively.  The Veteran disagreed with these initial ratings, and perfected appeals as to each issue.

TDIU and DEA

The Veteran was awarded TDIU and DEA benefits in a May 2008 rating decision, both effective October 30, 2006.  Subsequently, in a September 2008 rating decision, the RO changed the effective date for both awards from October 30, 2006 to January 1, 2005.  In December 2008, the RO again changed the effective date for the DEA award from January 1, 2005 to June 14, 2004.  The Veteran disagreed with the September and December 2008 rating decisions, claiming entitlement to an effective date earlier than January 1, 2005 for his TDIU award, and earlier than June 14, 2004 for his DEA award.  He perfected an appeal as to both issues.  
CUE claim

In an April 2010 rating decision, the RO determined that there was no CUE in the RO's prior July 2002 decision to deny service connection for a renal condition.  [The Board notes that the RO mistakenly identified this July 2002 rating decision as one dated in February 2002.  Indeed, the Veteran filed his initial service-connection claim in February 2002, but the actual rating decision in dispute was issued in July 2002.  The Veteran received notice of this decision in a July 25, 2002 letter.]  The Veteran specifically disagreed with the RO's April 2010 determination in a letter to the RO dated July 25, 2010.  The RO issued a statement of the case (SOC) as to this matter in August 2011, and the Veteran perfected a timely appeal in September 2011.  

The Board's April 2011 Remand

In April 2011, the Board remanded all nine of the Veteran's claims for additional procedural and evidentiary development.  Such was achieved, and all claims were readjudicated by the RO in August 2011.  The Veteran's claims folder has been returned to the Board for further appellate review.

Hearing concerns

In its April 2011 decision, the Board noted that the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, D.C. on a substantive appeal [VA Form 9] received by the RO on April 6, 2009.  The Veteran submitted this appeal in response to a February 2009 SOC, which addressed five of the Veteran's initial rating claims listed above.  Notably however, on a subsequent substantive appeal, submitted in response to a June 2010 SOC addressing the Veteran's effective date claims, the Veteran indicated that he did not want a BVA hearing.  See the substantive appeal [VA Form 9] received by the RO July 6, 2010.  It was unclear from the record whether the Veteran wished to be scheduled for a hearing before the Board as to any or all of the issues currently on appeal.

As such, the Board specifically requested in its April 2011 Remand instructions that the RO clarify the Veteran's intentions with respect to his prior hearing requests.  In response to the RO, the Veteran specified in May 2011 that he did not want a hearing before the Board.  See the May 26, 2011 Report of Contact.  Accordingly, the Veteran's prior hearing request, referenced above, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(11).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded issues

The Veteran's initial rating claims for depression, a left forearm scar, an abdomen scar, and a left AV fistula, as well as his claims for earlier effective dates for the award of TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for chronic renal failure was filed on February 4, 2002, and was denied in an unappealed July 2002 rating decision.  

2.  An August 2006 RO rating decision reopened a claim for service connection for chronic renal failure and granted the Veteran's claim on the merits, effective June 14, 2004.  

3.  The July 2002 rating decision which denied service connection for chronic renal failure was based on an undebatable factual error, and the error manifestly changed the outcome of the decision, based on the record and law at the time.

4.  The Veteran's service-connected chronic renal failure has been characterized by lethargy, weakness, and limitation of exertion resulting in generalized poor health dating from January 1, 2006 to the present day.  The disability has not required dialysis, nor has it precluded more than sedentary activity with persistent edema and albuminuria, or BUN more than 80 mg%, or creatinine more than 8 mg%, or markedly decreased function of kidney or other organ systems at any time during the period under review.

5.  The Veteran's service-connected thrombocytopenia has consistently manifested in blood platelet counts of 100,000 or more, without bleeding.

6.  The evidence does not show that the Veteran's service-connected chronic renal failure or thrombocytopenia is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error of fact in the RO's July 2002 rating decision, which denied service connection for chronic renal failure, is established.  38 C.F.R. § 3.105(a) (2011).

2.  The criteria for the assignment of an effective date of February 4, 2002 for the grant of service connection for chronic renal failure have been met.  38 U.S.C.A.     § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The disability picture resulting from chronic renal failure, status-post kidney transplant, approximates the criteria for the assignment of an 80 percent rating, effective January 1, 2006 to the present day.  38 U.S.C.A. §§ 1155, 5107(b);        38 C.F.R. §§ 3.102, 4.3, 4.115a, 4.115b, Diagnostic Code 7531 (2011). 

4.  The criteria for the assignment of an initial compensable rating for thrombocytopenia are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.117, Diagnostic Code 7705 (2011).
5.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claims in April 2011 for further procedural and evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and clarify whether he wished to testify at a personal hearing before the Board.  As discussed above, the Veteran clearly indicated he did not want a hearing before the Board in a May 2011 statement.  

The Board also instructed the AOJ to request that the Veteran identify any additional medical treatment he has received for his disabilities under review, and to attempt to obtain any records so identified.  The AOJ was also to request the Veteran's Social Security Administration (SSA) records.  Since the Board's April 2011 Remand, the AOJ has obtained the Veteran's updated VA treatment records as well as his SSA records.  Pertinently, the Veteran has not since identified any other outstanding treatment records pertaining to his claimed disabilities.  

Additional the AOJ was to issue a SOC to the Veteran and his attorney regarding his allegation of CUE in the July 2002 rating decision.  Such was achieved in August 2011.  As noted above, the Veteran filed a timely substantive appeal as to this issue in September 2011. 

Finally, the Board instructed the AOJ to readjudicate the Veteran's claims after completion of the above.  The AOJ did so in an August 2011 SSOC.  The Veteran's claims folder was subsequently returned to the Board for further appellate review.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The Veteran's renal failure and thrombocytopenia claims arise from disagreement with the initial ratings following the grant of service-connection.  The Board notes that in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for chronic renal failure and thrombocytopenia has already been granted by the RO, and the Veteran is now seeking initial ratings greater than those assigned by the RO, further notice regarding disability ratings is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding disability ratings and effective dates in letters dated in June 2004, April 2006, November 2006, July 2007, and May 2008.  

As discussed in the Introduction above, the RO awarded the Veteran service connection for his chronic renal failure status post right renal transplant in an August 2006 rating decision.  In that decision, the RO awarded the Veteran a 100 percent disability rating effective from June 14, 2004 to January 1, 2005 [subsequently extended to January 1, 2006], and a 60 percent rating for all times thereafter, under Diagnostic Code 7531 [kidney transplant].  The Veteran expressed satisfaction with the 100 percent rating, but disagreed with the reduction of his initial rating to 60 percent.  He perfected an appeal as to that issue.  

Typically, reductions in evaluations shall be subject to the notice provisions of 38 C.F.R. § 3.105(e).  However, where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, as does Diagnostic Code 7531 in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); see also VAOPGCPREC 71- 91 (Nov. 7, 1991) [it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility]; VAOPGCPREC 29-97 (Aug. 7. 1997). 

Indeed, since the Veteran was not receiving any compensation for his renal failure prior to the RO's August 2006 rating decision, VA had no requirement under 38 C.F.R. § 3.105(e), to provide the Veteran with additional notice of any reduction, or an opportunity to present additional evidence, before actually assigning initial ratings of 100 and subsequently 60 percent within the same initial rating.  Cf. Tatum v. Shinseki, 24 Vet. App. 139 (2010).

The Board adds that, with respect to the Veteran's allegations of CUE in the RO's July 2002 rating decision, the Court has held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

Concerning VA's duty to assist in the development of the Veteran's claims, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, SSA records, and lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim on appeal.  The Board is also unaware of any such outstanding evidence. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's renal failure and thrombocytopenia claims.  The Veteran was afforded QTC fee-based examinations in May 2006 and November 2007.  The examination reports reflect that each examiner reviewed the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  Both examinations contained assessments of the Veteran's renal disorder, with BUN and creatinine laboratory findings, and blood platelet counts, required for analyzing the severity of the Veteran's service-connected thrombocytopenia.  
The Board acknowledges that the Veteran's May 2006 and November 2007 QTC examinations are more than four years old.  However, in this case, the evidence of record dated subsequent to the November 2007 QTC examination [in the form of VA treatment records] does not reflect that there has been a material change in the severity of the service-connected disorders under review herein since he was last examined.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  

As there appears to be ample medical evidence already of record dating through 2011 addressing the Veteran's service-connected disabilities, and the Board finds that additional VA examinations are not required.  VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's renal failure and thrombocytopenia has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed below, with respect to the Veteran's CUE claim, no further development is necessary in this case as the outcome of the claim rests with evidence that is already in the claims folder. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  The Veteran has secured representation from an attorney, and declined an opportunity for a personal hearing before the Board.
Accordingly, the Board will address the claims on appeal.

CUE claim

Relevant law and regulations

In essence, the Veteran contends that he is entitled to an effective date prior to June 14, 2004 for the award of service connection for chronic renal failure, based on assertions that the July 2002 RO rating decision that initially denied service connection for this disability contains CUE.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that decision held that the existence of "grave procedural error" (in that case, not obtaining complete service medical records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

Analysis

The Veteran contends that he is entitled to an effective date prior to June 14, 2004 for the award of service connection for chronic renal failure.  He asserts that a July 2002 rating decision which originally denied service connection for renal failure contains CUE.  See the Veteran's July 25, 2010 Notice of Disagreement, page 2 [asserting that the Veteran is entitled to an effective date for service connection for his renal condition as of the original date of claim for this condition, February 4, 2002].  

The Board initially notes that the RO's July 2002 rating decision is, in fact, a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  The Veteran's subsequent request to reopen his service-connection claim for renal failure was not received by VA until June 14, 2004, and there is no evidence of record demonstrating that the Veteran filed an informal request to reopen this claim at any time between July 2002 and June 2004.  As such, the Veteran's allegations of CUE notwithstanding, the RO properly assigned the effective date of June 14, 2004 for the award of service connection for chronic renal failure.  See 38 C.F.R. § 3.400(q)(2) [indicating that the effective date of an award of compensation based on a reopened claim will be the date of receipt of claim or the date entitlement arose, whichever is later].  

However, as noted above, previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).   Based on allegations of CUE in the RO's July 2002 rating decision, the Veteran believes the effective date for his renal failure award should not be the date he filed his claim to reopen in June 2004, but instead, the date he filed his original claim for service connection, February 4, 2002.   

In its July 2002 rating decision, the RO acknowledged the Veteran's 1998 diagnosis of chronic renal disease, but denied the Veteran's service-connection claim in large part on a finding that the medical opinion evidence of record at the time [specifically a January 2002 report by Dr. B.E.] was purely speculative in nature, and did not support a finding that the Veteran's renal disability had its onset during the Veteran's service.  See the RO's July 2002 rating decision, page 3.  

The Veteran now asserts that RO had clear evidence in its possession at the time of its July 2002 rating decision demonstrating that the Veteran's renal condition was more likely than not incurred during his active duty service, and that Dr. B.E.'s observations were hardly speculative.  The Veteran's attorney stipulates that Dr. B.E.'s opinion demonstrates that the Veteran's renal disability was "likely present between five and ten years prior to the date of diagnosis."  See the Veteran's January 2009 letter to the RO, pages 1 and 2.    

For the reasons described below, the Board finds that CUE does in fact exist in the RO's July 2002 rating decision, and that the effective date for the Veteran's renal failure award should be assigned on the date he submitted his original claim for service connection, February 4, 2002.

As noted above, the RO denied the Veteran's service-connection claim in July 2002 in large part based on a finding that Dr. B.E.'s January 2002 observations as to the date of onset of the Veteran's renal disability were purely speculative in nature.  Indeed, little, if any, weight of probative value is placed on opinions that are speculative in nature, couched in terms of possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim]. 

The probative weight that the RO assigns to speculative medical opinions is clearly insulated from any CUE allegation.  Indeed, an allegation of improper weighing and evaluating of the evidence in a previous adjudication cannot meet the restrictive definition of CUE.  See Fugo, 6 Vet. App. at 43 (1993).  In this case however, the Board finds CUE not in how the RO weighed the evidence of record after it determined that Dr. B.E.'s opinion was "speculative," but rather finds CUE in the RO's initial factual finding that Dr. B.E.'s opinion was actually "speculative" to begin with.  In other words, after reviewing Dr. B.E.'s January 2002 letter, the Board finds that the RO denied the Veteran's claim based on a factually inaccurate conclusion that Dr. B.E.'s January 2002 findings were speculative in nature.

As referenced above, the precedential case law in existence at the time of the RO's July 2002 rating decision notes that speculative opinions are indeed opinions that are couched in terms of possibility rather than probability.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   

In a January 11, 2002 letter, Dr. B.E. provided a medical opinion regarding the date of onset of the Veteran's renal disorder.  Dr. B.E. correctly noted that the Veteran was diagnosed with chronic renal failure of unknown etiology in September 1998.  He then indicated that "[t]he exact duration of [the Veteran's] renal disease is unknown, but since the most likely cause was either hypertension or a primary glomerulonephritis, it probably was present for as much as five to ten years prior to its diagnosis, if not longer."  [Emphasis added by the Board].  See Dr. B.E.'s January 11, 2002 letter to the RO.  

Crucially, although Dr. B.E. did not specifically state that the Veteran's renal disorder "more likely than not" had its onset five to ten years prior to its diagnosis, his opinion was clearly one couched in terms of probability and not possibility.    See Merriam-Webster's Collegiate Dictionary, 11th ed. (2007) [defining the word "probably" as an adverb meaning "insofar as seems reasonably true, factual, or to be expected: without much doubt"].  Indeed, Dr. B.E. did not state that the Veteran's renal disorder "may" have been present five to ten years earlier than his 1998 diagnosis, or "could have" had its onset during the Veteran's service.  Rather, he stated that the disorder "probably" had its onset five to ten years prior to diagnosis.  The Board agrees with the Veteran's attorney that Dr. B.E.'s opinion demonstrates that the Veteran's renal disability was "likely" present between five and ten years prior to the date of diagnosis.  See the Veteran's January 2009 letter to the RO, page 2.  The Board therefore finds the RO's July 2002 classification of Dr. B.E's opinion as purely speculative in nature to be factually erroneous.  

Although there is clear factual error in the RO's July 2002 rating decision, the Board cannot find that such an error constitutes "clear and unmistakable error" for VA purposes unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The law and regulations pertaining to service-connection claims were in essence the same in 2002 as they are today.  Indeed, to establish service connection for a disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);     see also 38 C.F.R. § 3.303(a).  Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In this case, it was clear that the Veteran had a current diagnosis of chronic renal failure at the time of the July 2002 rating decision.  At its core, the question at issue in July 2002 was whether the Veteran's renal disability had its onset in, or was otherwise related to his active duty military service.  Although the Veteran's service treatment records did not specifically identify an in-service renal disorder, Dr. B.E.'s January 2002 opinion clearly indicates that it was more probable than not that the Veteran's renal disorder did in fact have its onset during the Veteran's service, or within the one year presumptive period following separation from service, outlined in 38 C.F.R. § 3.309(a).  Indeed, 38 C.F.R. § 3.309(a) indicates that service-connection may be presumed for certain chronic disabilities, to include cardiovascular-renal disease, if it is established to a compensable degree within one year of a veteran's discharge.

The Veteran entered active duty service in August 1977 and separated in June 1992.  He was pertinently diagnosed with chronic renal failure in 1998, six years following his separation from service.  According to Dr. B.E.'s findings, the Veteran's renal disability had its onset five to ten years [if not longer] prior to his 1998 diagnosis.  Thus, at its latest, Dr. B.E.'s opinion places the onset of the Veteran's renal disability in 1993, crucially within the one year presumptive period discussed above.  Significantly, no other medical opinion addressing the etiology of the Veteran's renal disorder existed of record at the time of the July 2002 rating decision.

Thus, it appears that under the law and regulations in effect at the time of the RO's July 2002 rating decision, reasonable minds would agree that had the RO not made its factual error in finding Dr. B.E.'s opinion wholly speculative in nature, the Veteran's service-connection claim for chronic renal failure would have been granted based on a finding that the disability had its onset during the Veteran's active duty service, or within the one year presumptive period following his discharge in 2002.  As such, the Board finds that the result of the RO's July 2002 rating decision would have been manifestly different but for the RO's error.  

The evidence of record therefore supports a finding that CUE exists in the RO's July 2002 rating decision.  An effective date of February 4, 2002 for the award of service connection for chronic renal failure is warranted, as this is the date the Veteran submitted his original service-connection claim.  See 38 C.F.R. § 3.3400 (2011) [except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later].  

The benefit sought on appeal is accordingly granted.

Entitlement to a disability rating in excess of 60 percent for service-connected chronic renal failure status post renal transplant from January 1, 2006 to the present day.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

The Veteran has challenged the initial disability rating assigned to his service-connected chronic renal failure status post renal transplant by seeking appellate review.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) [noting distinction between claims stemming from an original rating versus increased rating]; see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) [discussing aspects of a claim for increased disability rating].  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  See Fenderson, 12 Vet. App. at 126. 

As noted above, the RO granted the Veteran's service-connection claim for chronic renal failure status post right renal transplant in an August 2006 rating decision.  The RO awarded the Veteran a 100 percent disability rating effective from June 14, 2004 to January 1, 2005, and a 60 percent rating for all times thereafter.  The Veteran expressed satisfaction with the 100 percent rating, but disagreed with the staging of his initial rating to 60 percent.  He perfected an appeal as to that issue.  During the pendency of the appeal, the RO extended the Veteran's 100 percent rating for chronic renal failure from January 1, 2005 to January 1, 2006, with a reduction to 60 percent as of that date.  See the December 2008 SSOC. The Veteran has expressed continued disagreement with his 60 percent rating, effective January 1, 2006 to the present day.  See AB v. Brown, 6 Vet. App. 35, 38   (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

The Board recognizes that it has assigned an effective date earlier than June 14, 2004 for the award of service connection for renal failure by granting the Veteran's CUE claim above.  Pertinently, the RO has not yet had an opportunity to assign a disability rating for the period in between this new effective date, February 4, 2002, and June 14, 2004.  In any event, as the Veteran has expressed satisfaction with the 100 percent rating dating from June 14, 2004 to January 1, 2006, and has limited his current appeal to the propriety of the assigned rating dating from January 1, 2006 to the present day, there is no prejudice to the Veteran in adjudicating the issue on its merits at this time.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7531 [kidney transplant], the residuals of a kidney transplant are to be evaluated as 100 percent disabling following transplant surgery, and thereafter as renal dysfunction under 38 C.F.R. § 4.115a.  A 30 percent minimum evaluation is mandated.  See 38 C.F.R. § 4.115b, Diagnostic Code 7531.  The Note associated with Diagnostic Code 7531 indicates that the 100 percent evaluation shall be assigned as of the date of hospital admission for transplant surgery and shall continue with a mandatory VA examination one year following hospital discharge.  

The Veteran underwent a renal transplant in December 2004.  His 100 percent rating pre-dated his transplant [based on a need for regular dialysis], and extended for more than one year following his transplant, as required by Diagnostic Code 7531.  His current 60 percent rating under 38 C.F.R. § 4.115a, effective January 1, 2006, reflects the presence of renal dysfunction marked by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. 

In order for an 80 percent rating to be appropriately assigned for the time period under review, the disability picture would need to approximate a showing of persistent edema and albuminuria with blood urea nitrogen (BUN) of from 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

The Board notes that the diagnostic testing afforded to the Veteran throughout the pendency of this appeal does not reveal that he has manifested BUN levels or creatinine levels that are requisite to the assignment of an 80 percent disability rating.  However, the record demonstrates that the Veteran has consistently complained of generalized body weakness and limitation of exertion when examined by VA medical professionals and fee-based examiners during the period under review.  See, e.g., the May 2006 QTC examiner's report, page 1 [noting the Veteran's complaint of lack of energy and weakness, as well as his restriction on lifting more than 10 pounds]; see also the November 2007 QTC examiner's report, page 3 [noting symptoms of "no energy, and limitation of exertion"]; and the Veteran's November 2, 2009 VA Primary Care Annual Evaluation [indicating "no change in exercise tolerance"].  

Apart from the disorder at issue, the record reflects that service connection is in effect for sleep apnea, rated 50 percent disabling, depression, rated 50 percent disabling, and hypertensive cardiovascular disease, rated 30 percent disabling.  In addition, evidence contained in the Veteran's VA claims folder reveals that he developed [nonservice-connected] prostate cancer in 2007.

The Board in this case has carefully weighed the lay and medical evidence of record.  Having done so, the Board finds that a state of relative equipoise has been reached in this case, and the benefit of the doubt rule will therefore be applied.     See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). 

It may be possible that the Veteran's other service-connected and nonservice-connected disorders may contribute to the Veteran's overall lack of health within the criteria requisite for the assignment of an 80 percent rating.  However, it is well-settled that the Board may not rely upon its own unsubstantiated medical opinion in its decisions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board nevertheless believes that further medical inquiry in this case would not substantially aid in resolving which of the Veteran's many disabilities cause him to be weak, lethargic and limit his exertion.  The Board has therefore resolved all doubt in the Veteran's favor, and assumed that all symptoms are due to the service-connected renal failure disorder. 

Accordingly, applying the benefit of the doubt rule to this matter, the Board assigns an 80 percent disability rating for the service-connection renal dysfunction, based upon the Board's view that the Veteran's disorder is characterized by lethargy, weakness, and limitation of exertion dating from January 1, 2006 to the present day.

Crucially however, the assignment of a 100 percent is not warranted at any time during the period under review.   In order for a 100 percent rating to be appropriately assigned, the Veteran's renal disorder must require regular dialysis; or preclude more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen of more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  The evidence does not show that the Veteran required regular dialysis at any point dating from January 1, 2006 to the present day, and the clinical testing criteria are plainly not met.  

The Board notes that the Veteran's 100 percent rating was properly in effect at least one year from his December 2004 kidney transplant.  The Veteran's rating was also properly reduced [now to 80 percent, instead of 60] on January 1, 2006, following this full year at 100 percent, as ongoing VA treatment reports dated both prior to and after January 2006 [to include the May 2006 QTC examiner's report] clearly demonstrated no need for dialysis, and no indication that the Veteran was restricted to sedentary activity with the required clinical testing criteria.  See, e.g., the Veteran's December 29, 2005 VA Primary Care Evaluation [indicating that there were no signs of kidney rejection, that the Veteran's blood pressure is controlled, that creatinine levels were at about 2.5 - 2.7 mg%, and that the Veteran walks for exercise]; see also the May 2006 QTC examiner's report [noting BUN level of 35 mg%, creatinine at 2.7 mg%, and no dialysis].  

More recent laboratory results include BUN scores of 31 mg%, 26 mg% and 27 mg% and creatinine levels of 2.18 mg%, 2.36 mg% and 2.06 mg% in August 2010, November 2010 and December 2010 respectively.  See the Veteran's December 30, 2010 VA Nephrology Note.  The Veteran does not require dialysis, and he engages in non-sedentary activities such as rabbit hunting.  See the Veteran's November 9, 2010 VA Mental Health Counseling Note. 

In summary, for the reasons and bases discussed above, an 80 percent disability for chronic renal failure is assigned from January 1, 2006 to the present day for the Veteran's service-connected chronic renal failure, status post renal transplant.  To this extent only, the benefit sought on appeal is allowed.

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below.

Entitlement to an initial compensable disability rating for thrombocytopenia

The Veteran's thrombocytopenia is currently evaluated as noncompensable under 38 C.F.R. § 4.117, Diagnostic Code 7705 [thrombocytopenia].  No evidence of record suggests that another diagnostic code would be more appropriate for rating the Veteran's thrombocytopenia, and the Veteran has not so suggested.  

A noncompensable disability rating is warranted where there is a stable platelet count of 100,000 or more without bleeding.  A 30 percent disability evaluation is warranted for a stable platelet count of 70,000 to 100,000, without bleeding.        See 38 C.F.R. § 4.117, Diagnostic Code 7705 (2011).  Higher ratings require platelet counts of 70,000 or less.

Upon reviewing these rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with his current noncompensable disability rating for his thrombocytopenia and his claim for a higher initial rating must be denied.  The objective clinical evidence of record does not show that the Veteran currently experiences, or has ever experienced a stable platelet count between 70,000 and 100,000 during the entire period under review-namely, October 30, 2006 [the effective date of service connection] to the present day.  Indeed, the medical evidence of record indicates that the Veteran's platelet count is consistently above 100,000 without bleeding.  See, e.g., the May 2006 QTC examiner's report, page 3 [noting a platelet count of 195, 000]; the November 2007 QTC examiner's report, page 6 [135,000]; and the Veteran's December 20, 2010 VA Nephrology Note [130,000].  

Based on the above, it is clear that the Veteran's thrombocytopenia symptomatology most closely fits within the criteria for the currently assigned noncompensable disability evaluation for all times during the appeal period.  Staged ratings are inapplicable, and the benefit sought on appeal is denied.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected chronic renal failure or thrombocytopenia disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's renal disorder is manifested by weakness, and limitation of exertion resulting in generalized poor health, and his thrombocytopenia is manifested in platelet counts greater than 100,000 without bleeding.  Such symptomatology is specifically contemplated under the rating criteria for the Veteran's now-assigned 80 percent and noncompensable ratings respectively.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected right knee disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Notably, analysis as to whether a TDIU claim was reasonably raised by the record is not necessary in this case, as entitlement to a TDIU award has already been granted by the RO.     See the RO's May 2008 rating decision.  The Veteran's claim for an effective date earlier than January 1, 2005 for the award of TDIU is discussed in the REMAND section below.


ORDER

As the Board has found clear and unmistakable error in a July 2002 rating decision that denied the Veteran's service-connection claim for chronic renal failure, an effective date of February 4, 2002 for the award of service connection for chronic renal failure is granted.

Entitlement to 80 percent rating for chronic renal failure, effective from January 1, 2006 to the present day, is granted subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a compensable initial disability rating for thrombocytopenia is denied.



REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's remaining claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

VA examinations

A. Depression

With respect to the Veteran's initial rating claim for his service-connected depression, the Board observes that the severity of his depression was last evaluated approximately four years ago by a QTC examiner in December 2007.  At this examination, it was noted that the Veteran was "happily married for 20 years," and is "close to his family."  See the December 2007 QTC examiner's report, page 2.  Since December 2007 however, VA treatment reports indicate that the Veteran has become estranged from his daughter, is separated from his wife, is in a "great deal of emotional pain," struggles with "being alone after having been married for so many years" and "feels lost."  See the Veteran's February 25, 2010, September 9, 2010, September 27, 2010, and October 14, 2010 VA Mental Health Counseling Notes respectively.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the documented changes in the Veteran's emotional state and his deteriorating family relations noted subsequent to his December 2007 QTC examination, the Board believes an updated mental health examination is necessary before VA can make a fully informed decision on the merits of the Veteran's claim. 


B. Scars and left forearm AV fistula

The severities of the Veteran's service-connected left forearm scar and his left forearm AV fistula were last assessed four years ago in November 2007.  The Veteran has subsequently indicated in a statement received by the RO on October 30, 2008 that he has permanent aneurisms from surgery placing a fistula in his left arm.  The Veteran has also complained of swelling in the area of his fistula at times since his last examination.  As noted above, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in this case.

The Board further notes that it is unclear from the record to what extent, if at all, the Veteran's left forearm scar or AV fistula symptomatology, if any, manifest apart from each other.  Indeed, the Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, on remand, the examining physician should attempt to make such distinctions, if possible.  

Finally, in light the above-described necessity for an updated VA scar examination to assess the Veteran's forearm, the Board believes it would be in the best interest of the Veteran if his service-connected abdomen scar were evaluated as well, as no estimation of its severity has been documented in the record for approximately four years.  

Adjudication of intertwined issues

As discussed above, the Board has found CUE in the RO's July 2002 rating decision that denied the Veteran's service-connection claim for chronic renal failure.  Thus, an effective date of February 4, 2002 for the award of service connection for chronic renal failure is warranted.  It is not the responsibility of the Board to assign a disability rating for the time period between this new effective date and the former effective date of service connection, June 14, 2004, in the first instance. 

Whether the Veteran is entitled to an effective date earlier than January 1, 2005 for the award of TDIU, or to an effective date earlier than June 14, 2004 for the award of DEA benefits is dependent in part on what disability rating the agency of original jurisdiction assigns for the Veteran's chronic renal disorder from February 4, 2002 to June 14, 2004.  Consequently, these effective date claims must also be remanded, as they are inextricably intertwined with the assignment of a disability rating for the Veteran's service-connected chronic renal failure.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373   (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other]. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify any recent medical treatment he has received for his depression, left arm scar, abdomen scar, and/or left arm AV fistula disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should then schedule the Veteran for a VA examination to ascertain the current severity of his service-connected depression.  The claims file must be made available to, and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for a psychiatric disability.  

In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected depressive disorder.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  A report should be prepared and associated with the Veteran's claims folder.

3.  The RO should then schedule the Veteran for a VA examination to ascertain the current severity of his left forearm scar, his left forearm AV fistula, and his abdomen scar.  The claims file must be made available to, and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for scars and arteriovenous (AV) fistulas.  

In particular, it should be specifically noted whether the Veteran's left forearm scar and/or left forearm AV fistula limit the functioning of the Veteran's left upper extremity.  Strength, motor, sensory and range of motion testing should be accomplished.  Any edema, dermatitis, ulceration or cellulitis should also be noted.

If possible, the examiner should also attempt to distinguish the symptomatology attributable to the Veteran's scar and his AV fistula, if any.  If the examiner cannot ascribe particular symptoms to a particular disability, this should be indicated.  A report should be prepared and associated with the Veteran's claims folder.

4.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's initial rating and effective date claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


